Exhibit 10.3

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (the “Agreement”), dated as
of June 22, 2017, is entered into by and among ADVANCED DRAINAGE SYSTEMS, INC.,
a Delaware corporation (the “Borrower”), and EACH OF THE GUARANTORS LISTED ON
THE SIGNATURE PAGES HERETO AND EACH OF THE OTHER PERSONS AND ENTITIES THAT
BECOMES BOUND HEREBY FROM TIME TO TIME by joinder, assumption or otherwise
(together with the Borrower, each a “Debtor” and, collectively, the “Debtors”),
and PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined below);

WITNESSETH THAT:

WHEREAS, the Debtors are (or will be with respect to after-acquired property)
the legal and beneficial owners and the holders of the Collateral (as defined in
Section 1 hereof).

WHEREAS, the Debtors are party to that certain Second Amended and Restated
Credit Agreement, dated as of June 22, 2017 (as it may be further amended,
restated, replaced, modified and supplemented from time to time, the “Domestic
Credit Agreement”), with PNC Bank, National Association, as Administrative Agent
(in such capacity, the “Administrative Agent”), the other agents party thereto,
and the other lenders from time to time party thereto (collectively, the
“Domestic Facility Lenders”) pursuant to which the Domestic Facility Lenders are
providing, among other things, for revolving credit loans (including a letter of
credit subfacility and a swing loan subfacility) in an aggregate amount not to
exceed $550,000,000, as the same may be increased (or potential term loans could
be added) to an aggregate amount not to exceed $700,000,000 pursuant to the
terms of the Domestic Credit Agreement, which revolving credit loans and
possible added term loans may be evidenced by notes (as may be amended,
restated, replaced, modified, supplemented, extended and increased from time to
time, the “Domestic Bank Notes”).

WHEREAS, ADS Mexicana S.A. de C.V., a Mexican corporation, is party to that
certain Second Amended and Restated Credit Agreement, dated as of June 12, 2013
(as it may be further amended, restated, replaced, modified and supplemented
from time to time, the “Mexican Credit Agreement”), with PNC Bank, National
Association, as Administrative Agent (in such capacity, the “Mexican Facility
Agent”), the other agents party thereto, and the other lenders from time to time
party thereto (collectively, the “Mexican Facility Lenders”) pursuant to which
the Mexican Facility Lenders are providing, among other things, for revolving
credit loans (including a letter of credit subfacility) in an aggregate amount
not to exceed $12,000,000, which revolving credit loans may be evidenced by
notes (as may be amended, restated, replaced, modified, supplemented, extended
and increased from time to time, the “Mexican Bank Notes”).

WHEREAS, the Borrower has entered into a Second Amended and Restated Private
Shelf Agreement dated as of June 22, 2017 (as amended, restated, replaced,
modified and supplemented from time to time, the “Note Agreement”) pursuant to
which the Borrower issued



--------------------------------------------------------------------------------

and sold to each of the Noteholders (as defined in the Intercreditor Agreement
(as defined below)) the Borrower’s 5.60% Senior Series A Secured Notes due
September 24, 2018 in the original aggregate principal amount of $75,000,000
(such notes, as amended, restated, replaced, modified and supplemented from time
to time, the “Series A Notes”) and 4.05% Senior Series B Secured Notes due
September 24, 2019 in the original aggregate principal amount of $25,000,000
(such notes, as amended, restated, replaced, modified and supplemented from time
to time, the “Series B Notes”) and pursuant to which the Borrower may from time
to time hereafter issue and sell one or more additional series of Shelf Notes
(as defined therein) (such notes, as amended, restated, replaced, modified and
supplemented from time to time, the “Shelf Notes”; and, collectively with the
Series A Notes and Series B Notes, the “Senior Notes”).

WHEREAS, the Bank Obligations (as defined in the Intercreditor Agreement) under
the Domestic Credit Agreement, the Mexican Credit Agreement and the other Bank
Loan Documents (as defined in the Intercreditor Agreement) have been absolutely,
unconditionally and irrevocably guaranteed by certain Subsidiaries and
Affiliates (each as defined in the Intercreditor Agreement) of the Borrower
pursuant to one or more guaranties (as may be amended, restated, replaced,
modified, and supplemented from time to time and including all joinders thereto,
collectively, the “Lender Guaranty Agreements”).

WHEREAS, the Noteholders’ Obligations (as defined in the Intercreditor
Agreement) under the Note Agreement and the other Senior Note Documents (as
defined in the Intercreditor Agreement) have been absolutely, unconditionally
and irrevocably guaranteed by certain Subsidiaries and Affiliates of the
Borrower pursuant to one or more guaranties (as may be amended, restated,
replaced, modified, and supplemented from time to time and including all
joinders thereto, collectively, the “Noteholder Guaranty Agreements”).

WHEREAS, the Debtors, the Administrative Agent, the Mexican Facility Agent, the
Collateral Agent, and the Noteholders are entering into that certain Second
Amended and Restated Intercreditor and Collateral Agency Agreement of even date
herewith (as may be further amended, restated, supplemented or modified from
time to time, the “Intercreditor Agreement”) which among other things, continues
the appointment of PNC Bank, National Association as the Collateral Agent
thereunder and sets forth certain responsibilities and obligations of the
Collateral Agent and establishes among the Secured Parties their respective
rights with respect to certain payments that may be received by the Collateral
Agent in respect of the Collateral (as defined below).

WHEREAS, to induce the Administrative Agent and the Domestic Facility Lenders to
enter into the Domestic Credit Agreement, and to induce the Noteholders to enter
into the Note Agreement, each Debtor has agreed to pledge and grant a security
interest in the Collateral as security for the Senior Secured Obligations (as
defined in the Intercreditor Agreement).

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Terms which are defined in the Intercreditor Agreement and not otherwise
defined herein are used herein as defined therein and the rules of construction
set forth in Section 1.2 [Other Interpretive Provisions] of the Intercreditor
Agreement shall apply to this Agreement. The following words and terms shall
have the following meanings, respectively, unless the context hereof otherwise
clearly requires:

(a) “Code” means the Uniform Commercial Code as in effect in the State of Ohio
on the date hereof and as amended from time to time, except to the extent that
the conflict of law rules of such Uniform Commercial Code shall apply the
Uniform Commercial Code as in effect from time to time in any other state to
specific property or other matters.

 

2



--------------------------------------------------------------------------------

(b) “Collateral” means all of any Debtor’s right, title and interest in, to and
under the following described property of such Debtor (each capitalized term
used in this Section 1(b) shall have in this Agreement the meaning given to it
by the Code):

(i) all now existing and hereafter acquired or arising Accounts, Goods, General
Intangibles, Payment Intangibles, Deposit Accounts, Chattel Paper (including
Electronic Chattel Paper), Documents, Instruments, Software, Investment
Property, Letters of Credit, Letter-of-Credit Rights, advices of credit, money,
Commercial Tort Claims as listed on Schedule B hereto (as such Schedule is
amended or supplemented from time to time), Equipment, Inventory, Fixtures, and
Supporting Obligations, together with all products of and Accessions to any of
the foregoing and all Proceeds of any of the foregoing (including without
limitation all insurance policies and proceeds thereof);

(ii) to the extent, if any, not included in clause (i) above, each and every
other item of personal property and fixtures, whether now existing or hereafter
arising or acquired, including, without limitation, all licenses, intellectual
property, contracts and agreements, and all collateral for the payment or
performance of any contract or agreement, together with all products and
Proceeds (including all insurance policies and proceeds) of or any Accessions to
any of the foregoing; and

(iii) all present and future business records and information, including
computer tapes and other storage media containing the same and computer programs
and software (including without limitation, source code, object code and related
manuals and documentation and all licenses to use such software) for accessing
and manipulating such information.

Notwithstanding anything to the contrary contained above, the security interest
created by this Agreement shall not extend to, and the term “Collateral” shall
not include, any Excluded Property.

(c) “Excluded Property” means:

(i) after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the Code (or
any successor provision or provisions) or any other applicable law (including
the United States Bankruptcy Code) or principles of equity: (A) any permit or
license issued by any Governmental Authority to any Debtor, (B) Equipment owned
by any Debtor on the date hereof or hereafter acquired that is subject to a Lien
securing a purchase money obligation or capitalized lease permitted to be
incurred pursuant to the Financing Documents, and (C) Equipment subject to any
equipment leases entered into by the Debtors to the extent that such leases are
operating leases and not capital leases, but only

 

3



--------------------------------------------------------------------------------

in any of the foregoing cases, to the extent and for so long as (x) the terms of
such permit or license or any requirement of law applicable thereto under clause
(A), or (y) the contract or other agreement in which such Lien is granted (or
the documentation providing for such purchase money obligation or capitalized
lease) under clause (B) would prohibit the grant by Debtors of a security
interest therein in favor of the Collateral Agent under this Agreement;

(ii) any intent-to-use trademark application to the extent and for so long as
creation by a Debtor of a security interest therein would result in the loss by
such Debtor of any material rights therein;

(iii) any capital stock, shares, securities, investment property, member
interests, partnership interests, and all other ownership or participation
interests issued by any first-tier Foreign Subsidiary owned by a Debtor to the
extent such ownership interests exceed 65% of the total voting power of all
outstanding voting ownership interests of such Foreign Subsidiary;

(iv) any capital stock, shares, securities, investment property, member
interests, partnership interests, and all other ownership or participation
interests issued by any Foreign Subsidiary which is not a first-tier Foreign
Subsidiary of a Debtor;

(v) any capital stock, shares, securities, investment property, member
interests, partnership interests, and all other ownership or participation
interests issued by any Subsidiary that is a Foreign Holding Company; and

(vi) owned real property and leasehold interests in real property of a Debtor to
the extent excluded from the Code;

provided, however, that Excluded Property shall not include any proceeds,
substitutions or replacements of any Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property).

(d) “Financing Documents” mean (i) the Note Agreement and the Senior Notes,
(ii) the Noteholder Guaranty Agreements, (iii) the Domestic Credit Agreement and
the Domestic Bank Notes, (iv) the Mexican Credit Agreement and the Mexican Bank
Notes, (v) the Lender Guaranty Agreements, (vi) any Lender Provided Interest
Rate Hedge, (vii) any Lender Provided Foreign Currency Hedge, (viii) any Other
Lender Provided Financial Service Product, (ix) this Agreement and the other
Security Documents, and (x) any amendments, restatements, supplements or other
modifications in respect of the foregoing.

(e) “Foreign Holding Company” means any Person which has as its principal
purpose the holding of ownership interest in one or more CFCs (for the purposes
hereof, “CFC” and “CFCs” shall mean one or more Controlled Foreign Corporations,
as such term is defined in Section 957 of the Internal Revenue Code of 1986, as
amended) and has no other material assets or operations, and shall include, as
of the Closing Date, ADS Worldwide, Inc., and ADS International, Inc.

 

4



--------------------------------------------------------------------------------

(f) “Foreign Subsidiary” means a Subsidiary that is not organized or formed
under the laws of the United States of America or any state of the United States
of America.

(g) “Permitted Lien” shall have the meaning set forth in the Financing
Documents.

(h) “Receivables” means all of the Accounts, Payment Intangibles, Chattel Paper
(including, without limitation, Electronic Chattel Paper, all Proceeds of the
foregoing and other Collateral arising from the foregoing, and all other rights
to payment and all collateral support and Supporting Obligations related thereto
and all Records relating thereto).

(i) “Secured Party” means any one of the Administrative Agent, the Mexican
Facility Agent, the Domestic Facility Lenders, the Mexican Facility Lenders,
Noteholders and any other holders of Senior Notes, the Lender Affiliates, the
Collateral Agent, and any successors and permitted assigns to the interests in
the Senior Secured Obligations owing to any such Persons.

(j) “Specified Collateral” means any item of Collateral as to which the
perfection of a valid and enforceable security interest and Lien therein under
the Code cannot be accomplished by (i) the filing in the appropriate location of
a Code financing statement naming the Collateral Agent as secured party, or
(ii) in the case of certificated securities, possession by the Collateral Agent.

(k) “Trigger Event” means (i) an “Event of Default” (as defined in the Domestic
Credit Agreement) under Section 9.1.1 of the Domestic Credit Agreement, (ii) an
“Event of Default” (as defined in the Mexican Credit Agreement) under
Section 9.1.1 of the Mexican Credit Agreement, or (iii) an “Event of Default”
(as defined in the Note Agreement) under paragraph 7A(i) or 7A(ii) of the Note
Agreement.

2. As security for the due and punctual payment and performance of the Senior
Secured Obligations in full, each Debtor hereby agrees that the Collateral Agent
shall have, and each Debtor hereby grants to and creates in favor of the
Collateral Agent, for the ratable benefit of the Collateral Agent, the other
Secured Parties and any of their respective Affiliates to the extent provided in
the Intercreditor Agreement, a continuing Lien on and security interest under
the Code in and to the Collateral which (a) with respect to Collateral other
than Specified Collateral, is a first priority Lien and security interest,
subject only to Permitted Liens, and (b) with respect to Specified Collateral,
only upon the occurrence and continuance of a Trigger Event and if the
Collateral Agent has taken such steps to accomplish perfection as contemplated
by clause (ii) of Section 5(e) hereof, if applicable, shall be a first priority
Lien and security interest, subject only to Permitted Liens. Notwithstanding
anything to the contrary contained in any Financing Document, the Senior Secured
Obligations shall not include any Excluded Hedge Liabilities (as defined in the
Domestic Credit Agreement) or Excluded Swap Obligations (as defined in the
Mexican Credit Agreement).

3. Each Debtor represents and warrants to the Collateral Agent and the Secured
Parties that (a) except for the security interest granted to and created in
favor of the Collateral Agent hereunder, for the ratable benefit of the
Collateral Agent, the other Secured Parties and any of their respective
Affiliates to the extent provided in the Intercreditor Agreement, and Permitted
Liens, all the Collateral is free and clear of any Lien, (b) as of the date
hereof, the

 

5



--------------------------------------------------------------------------------

exact legal name of such Debtor is as set forth on the applicable Schedule A
hereto, (c) as of the date hereof, the state of incorporation, formation or
organization, as applicable, of such Debtor is as set forth on the applicable
Schedule A hereto, and (d) as of the date hereof, the chief executive office of
such Debtor is as set forth on the applicable Schedule A hereto.

4. Each Debtor (a) will faithfully preserve and protect the Collateral Agent’s
security interest in the Collateral (except Specified Collateral, unless a
Trigger Event has occurred and is continuing and the Collateral Agent has taken
such steps to accomplish perfection of its security interest in such Specified
Collateral as provided in clause (ii) of Section 5(e), if applicable) as a
perfected security interest under the Code, superior and prior to the rights of
all third Persons, except for holders of Permitted Liens, and (b) will, upon the
reasonable request therefor by the Collateral Agent, execute, deliver, file and
record, and each Debtor hereby authorizes the Collateral Agent to so file, all
such Code financing statements, and amendments thereto and continuations
thereof, and powers of attorney with respect to the Collateral (except Specified
Collateral unless a Trigger Event has occurred and is continuing as contemplated
by clause (ii) of Section 5(e)), and pay all filing fees and taxes related
thereto, as the Collateral Agent in its reasonable discretion may deem necessary
or advisable from time to time in order to (i) with respect to all Collateral,
attach, and (ii) with respect to all Collateral, except Specified Collateral
(unless a Trigger Event has occurred and is continuing and the Collateral Agent
has taken such steps to accomplish perfection of its security interest in such
Specified Collateral as provided in clause (ii) of Section 5(e), if applicable),
continue, preserve, perfect, and protect said security interest (including the
filing at any time or times after the date hereof of financing statements under,
and in the locations advisable pursuant to, the Code); and each Debtor hereby
irrevocably appoints the Collateral Agent, its officers, employees and agents,
or any of them, as attorneys-in-fact for such Debtor to execute, deliver, file
and record such items for such Debtor and in such Debtor’s name, place and
stead. This power of attorney, being coupled with an interest, shall be
irrevocable for the term of this Agreement. Notwithstanding the foregoing or
anything contained elsewhere in this Agreement to the contrary, (i) no Debtor
shall be required to enter into or deliver any agreements, instruments,
certificates or other documents, or make any filings, that are solely related to
the United States’ Patent and Trademark Office, the United States’ Copyright
Office or any Governmental Authority in any jurisdiction outside of the United
States of America (or its territories or possessions) in connection with the
grant and perfection of the Liens and security interests set forth in this
Agreement, and (ii) unless a Trigger Event has occurred and is continuing as
contemplated by clause (ii) of Section 5(e), no Debtor shall be required to
enter into or deliver any other or additional agreements, instruments,
certificates or other documents, or make any filings with respect to any
Specified Collateral.

5. Each Debtor jointly and severally covenants and agrees that:

(a) it will defend the Collateral Agent’s and each Secured Party’s right, title
and Lien on and security interest in and to the Collateral and the Proceeds
thereof against the claims and demands of all Persons whomsoever, other than any
Person claiming a right in the Collateral pursuant to an agreement between such
Person and the Collateral Agent and holders of Permitted Liens;

 

6



--------------------------------------------------------------------------------

(b) it will not suffer or permit to exist on any Collateral any Lien except for
Permitted Liens;

(c) it will not take or omit to take any action, the taking or the omission of
which could reasonably be expected to result in a material alteration (except as
permitted by the Financing Documents) or impairment of the Collateral or of the
Collateral Agent’s rights under this Agreement;

(d) it will not sell, assign or otherwise dispose of any portion of the
Collateral except as permitted in the Financing Documents;

(e) it will (i) deliver to the Collateral Agent possession of all certificated
securities representing the Collateral, (ii) upon the Collateral Agent’s request
upon the occurrence and during the continuation of a Trigger Event, execute
control agreements and use all commercially reasonable efforts to cause other
Persons to execute control agreements or acknowledgments in form and substance
satisfactory to the Collateral Agent evidencing the Collateral Agent’s control
with respect to all Collateral the control or acknowledgment of which perfects
the Collateral Agent’s security interest therein, including Letters of Credit,
Letter-of-Credit Rights, Electronic Chattel Paper, Deposit Accounts and
Investment Property, and without prior notice to or consent of any Debtor, the
Collateral Agent may at its option take such actions as the Collateral Agent
deems appropriate to attach, perfect, continue, preserve and protect the
Collateral Agent’s and the Secured Parties’ first priority (subject only to
Permitted Liens) security interest in or Lien on such Specified Collateral, and
(iii) keep materially accurate and complete books and records concerning the
Collateral and such other books and records as the Collateral Agent may from
time to time reasonably require;

(f) without limiting the generality of Section 10 hereof, it will promptly
furnish to the Collateral Agent such information and documents relating to the
Collateral as the Collateral Agent, upon instruction from either the Required
Lenders or the Required Holders, may reasonably request; provided that, prior to
occurrence and continuance of a Trigger Event, no documents will be required in
connection with the perfection of the security interest granted under this
Agreement other than in connection with (i) the filing in the appropriate
location of a Code financing statement naming the Collateral Agent as secured
party, and (ii) in the case of certificated securities, delivery of possession
to the Collateral Agent;

(g) such Debtor will not change its state of incorporation, formation or
organization, as applicable, without providing at least fifteen (15) days’ prior
written notice (or such shorter period as agreed by the Collateral Agent in its
sole discretion) to the Collateral Agent;

(h) such Debtor will not change its legal name or chief executive office without
providing at least fifteen (15) days’ prior written notice (or such shorter
period as agreed by the Collateral Agent in its sole discretion) to the
Collateral Agent;

(i) [Intentionally Omitted]

(j) such Debtor hereby authorizes the Collateral Agent to, at any time and from
time to time, file in any one or more jurisdictions located within the United
States of America (or its territories or possessions) financing statements that
describe the Collateral, together with

 

7



--------------------------------------------------------------------------------

continuation statements thereof and amendments thereto, without the signature of
such Debtor and which contain any information required by the Code or any other
applicable statute applicable to such jurisdiction for the sufficiency or filing
office acceptance of any financing statements, continuation statements, or
amendments. Such Debtor agrees to furnish any such information to the Collateral
Agent promptly upon request. Any such financing statements, continuation
statements, or amendments may be signed by Collateral Agent on behalf of such
Debtor if the Collateral Agent so elects and may be filed at any time in any
jurisdiction;

(k) such Debtor shall at any time and from time to time take such steps as the
Collateral Agent may reasonably request as are necessary for the Collateral
Agent to ensure the continued perfection of the Collateral Agent’s and each
Secured Party’s security interest in the Collateral (except for Specified
Collateral, unless otherwise provided in, and as contemplated by, clause (ii) of
Section 5(e), if applicable) with the same priority required hereby and the
preservation of its rights therein; and

(l) such Debtor shall preserve its corporate existence and shall not (i) in one
or a series of related transactions, merge into or consolidate with any other
entity, or (ii) sell all or substantially all of its assets, in each case except
as permitted by the Financing Documents.

6. The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equivalent to that which the Collateral
Agent, in its individual capacity, accords its own property consisting of
similar instruments or interests.

7. The pledge, security interests, and other Liens and the obligations of each
Debtor hereunder shall not be discharged or impaired or otherwise diminished by
any failure, default, omission, or delay, willful or otherwise, by Collateral
Agent, or any other obligor on any of the Senior Secured Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of such Debtor or which
would otherwise operate as a discharge of such Debtor as a matter of law or
equity. Without limiting the generality of the foregoing, each Debtor hereby
agrees that the pledge, security interests, and other Liens given by such Debtor
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following at any time and from time to time:

(a) Any lack of genuineness, legality, validity, enforceability, or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any
Financing Document or any of the Senior Secured Obligations and regardless of
any law, regulation, or order now or hereafter in effect in any jurisdiction
affecting any of the Senior Secured Obligations, any of the terms of the
Financing Documents, or any rights of the Collateral Agent or any other Person
with respect thereto; provided, however, that the agreement above with respect
to any lack of such allowability, or any avoidance or subordination shall not
apply to any Specified Collateral unless and to the extent a Trigger Event has
occurred and is continuing and the Collateral Agent has taken such steps to
accomplish perfection of its security interest in such Specified Collateral as
contemplated by clause (ii) of Section 5(e);

 

8



--------------------------------------------------------------------------------

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of the Senior Secured Obligations (whether or not contemplated by the
Financing Documents as presently constituted); any change in the time, manner,
method, or place of payment or performance of, or in any other term of, any of
the Senior Secured Obligations; any execution or delivery of any additional
Financing Documents; or any amendment, modification or supplement to, or
refinancing or refunding of, any Financing Document or any of the Senior Secured
Obligations;

(c) Any failure to assert any breach of or default under any Financing Document
or any of the Senior Secured Obligations; any extensions of credit in excess of
the amount committed under or contemplated by the Financing Documents, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against such Debtor or any other Person
under or in connection with any Financing Document or any of the Senior Secured
Obligations; any refusal of payment or performance of any of the Senior Secured
Obligations, whether or not with any reservation of rights against any Debtor;
or any application of collections (including collections resulting from
realization upon any direct or indirect security for the Senior Secured
Obligations) to other obligations, if any, not entitled to the benefits of this
Agreement, in preference to Senior Secured Obligations or, if any collections
are applied to Senior Secured Obligations, any application to particular Senior
Secured Obligations;

(d) Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Collateral Agent or
any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by Collateral Agent or any other Person in respect of, any direct or
indirect security for any of the Senior Secured Obligations (including the
Collateral). As used in this Agreement, “direct or indirect security” for the
Senior Secured Obligations, and similar phrases, includes any collateral
security, guaranty, suretyship, letter of credit, capital maintenance agreement,
put option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Senior Secured Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Debtor, the Mexican Borrower or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to any Debtor, the Mexican Borrower or any other Person; or any
action taken or election (including any election under Section 1111(b)(2) of the
United States Bankruptcy Code or any comparable law of any jurisdiction) made by
Collateral Agent or any Debtor, the Mexican Borrower or by any other Person in
connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Debtor, the Mexican Borrower or any other Person with
respect to any Financing

 

9



--------------------------------------------------------------------------------

Document or any of the Senior Secured Obligations; or any discharge by operation
of law or release of any Debtor, the Mexican Borrower or any other Person from
the performance or observance of any Financing Document or any of the Senior
Secured Obligations; or

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including any Debtor, excepting only indefeasible payment and performance of the
Senior Secured Obligations in full (other than (i) indemnity obligations that
survive the termination of the Financing Documents for which no notice of claims
has been received by the Debtors and (ii) Letters of Credit that have been cash
collateralized to the satisfaction of the Collateral Agent and the applicable
L/C Issuer in their sole discretion).

8. Each Debtor hereby waives any and all defenses which such Debtor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Debtor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding Section hereof. Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable law, each Debtor hereby further waives each of the following:

(a) All notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against such Debtor,
including the following: any notice of any event or circumstance described in
the immediately preceding Section hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Financing Document
or any of the Senior Secured Obligations; any notice of the incurrence of any
Senior Secured Obligations; any notice of any default or any failure on the part
of such Debtor, the Mexican Borrower or any other Person to comply with any
Financing Document or any of the Senior Secured Obligations or any requirement
pertaining to any direct or indirect security for any of the Senior Secured
Obligations; and any notice or other information pertaining to the business,
operations, condition (financial or otherwise), or prospects of the Borrower,
the Mexican Borrower or any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
such Debtor, the Mexican Borrower or any other Person in the event of any
bankruptcy, insolvency, reorganization, or similar proceeding, or to the
exercise against such Debtor, the Mexican Borrower or any other Person of any
other right or remedy under or in connection with any Financing Document or any
of the Senior Secured Obligations or any direct or indirect security for any of
the Senior Secured Obligations; any requirement of promptness or diligence on
the part of the Collateral Agent or any other Person; any requirement to exhaust
any remedies under or in connection with, or to mitigate the damages resulting
from default under, any Financing Document or any of the Senior Secured
Obligations or any direct or indirect security for any of the Senior Secured
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Agreement or any other Financing Document, and any
requirement that any Debtor receive notice of any such acceptance; and

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws, or the like), or by reason of any
election of remedies or other action or inaction by the Collateral Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Senior
Secured Obligations), which results in denial or impairment of the right of the
Collateral Agent to seek a deficiency against any Debtor, the Mexican Borrower
or any other Person or which otherwise discharges or impairs any of the Senior
Secured Obligations.

 

10



--------------------------------------------------------------------------------

9. The Senior Secured Obligations and any additional liabilities of the Debtors
under this Agreement are joint and several obligations of the Debtors, and each
Debtor hereby waives to the full extent permitted by law any defense it may
otherwise have to the payment and performance of the Senior Secured Obligations
that its liability hereunder is limited and not joint and several. Each Debtor
acknowledges and agrees that the foregoing waivers serve as a material
inducement to the agreement of the Collateral Agent and the Secured Parties to
make the loans and other financial accommodations provided under the Financing
Documents, and that the Collateral Agent and the Secured Parties are relying on
each specific waiver and all such waivers in entering into this Agreement. The
undertakings of each Debtor hereunder secure the obligations of itself and the
other Debtors. The Collateral Agent and the Secured Parties, or any of them,
may, in their sole discretion, elect to enforce this Agreement against any
Debtor without any duty or responsibility to pursue any other Debtor and such an
election by the Collateral Agent and the Secured Parties, or any of them, shall
not be a defense to any action the Collateral Agent and the Secured Parties, or
any of them, may elect to take against any Debtor. Each of the Secured Parties
and Collateral Agent hereby reserve all right against each Debtor.

10. (a) At any time and from time to time whether or not an Event of Default
then exists and is continuing, and without prior notice to or consent of any
Debtor, the Collateral Agent may at its option take such actions as the
Collateral Agent deems appropriate (i) except with respect to the Specified
Collateral (as to which clause (ii) of Section 5(e) shall govern, if
applicable), to attach, perfect, continue, preserve and protect the Collateral
Agent’s and the Secured Parties’ first priority (subject only to Permitted
Liens) security interest in or Lien on such Collateral, and/or (ii) to inspect,
audit and verify the Collateral, including reviewing all of such Debtor’s books
and records and copying and making excerpts therefrom, provided that the same is
done with advance notice during normal business hours to the extent access to
such Debtor’s premises is required and no more than two such visits for the
Collateral Agent shall be permitted in any fiscal year, unless an Event of
Default or an event or condition which, with the giving of notice or the passage
of time, or both, would constitute an Event of Default, has occurred and is
continuing during which period no such notice, timing or frequency requirements
or restrictions shall apply, and (iii) to add all liabilities, obligations,
costs and expenses reasonably incurred in connection with the foregoing clauses
(i) and (ii) to the Senior Secured Obligations, to be paid by the Debtors to the
Collateral Agent, for the ratable benefit of the Collateral Agent and the other
Secured Parties to the extent provided in the Intercreditor Agreement, upon
demand, unless and to the extent the Financing Documents and the Intercreditor
Agreement expressly otherwise provide;

(b) At any time and from time to time after an Event of Default has occurred and
is continuing, and without prior notice to or consent of any Debtor, the
Collateral Agent may at its

 

11



--------------------------------------------------------------------------------

option take such action as the Collateral Agent deems appropriate (i) to
maintain, repair, protect and insure the Collateral, and/or (ii) to perform,
keep, observe and render true and correct any and all material covenants,
agreements, representations and warranties of any Debtor hereunder, and (iii) to
add all liabilities, obligations, costs and expenses reasonably incurred in
connection with the foregoing clauses (i) and (ii) to the Senior Secured
Obligations, to be paid by any Debtor to the Collateral Agent for the ratable
benefit of the Collateral Agent and the other Secured Parties to the extent
provided in the Intercreditor Agreement, upon demand.

11. After there exists any Event of Default under any of the Financing Documents
which has not been cured or waived by the Secured Parties pursuant to the
applicable Financing Documents:

(a) The Collateral Agent shall have and may exercise all the rights and remedies
available to a secured party under the Code in effect at the time, and such
other rights and remedies as may be provided by law and as set forth below,
including without limitation to take over and collect all of any Debtor’s
Receivables and all other Collateral, and to this end each Debtor hereby
appoints the Collateral Agent, its officers, employees and agents, as its
irrevocable, true and lawful attorneys-in-fact with all necessary power and
authority to (i) take possession immediately, with or without notice, demand, or
legal process, of any of or all of the Collateral wherever found, and for such
purposes, enter upon any premises upon which the Collateral may be found and
remove the Collateral therefrom, (ii) require any Debtor to assemble the
Collateral and deliver it to the Collateral Agent or to any place designated by
the Collateral Agent at the Debtors’ expense, (iii) receive and open of all mail
addressed to any Debtor and notify postal authorities to change the address for
delivery thereof to such address as the Collateral Agent may designate,
(iv) demand payment of the Receivables, (v) enforce payment of the Receivables
by legal proceedings or otherwise, (vi) exercise all of any Debtor’s rights and
remedies with respect to the collection of the Receivables, (vii) settle,
adjust, compromise, extend or renew the Receivables, (viii) settle, adjust or
compromise any legal proceedings brought to collect the Receivables, (ix) to the
extent permitted by applicable law, sell or assign the Receivables upon such
terms, for such amounts and at such time or times as the Collateral Agent deems
advisable, (x) discharge and release the Receivables, (xi) take control, in any
manner, of any item of payment or proceeds from any account debtor,
(xii) prepare, file and sign any Debtor’s name on any proof of claim in
bankruptcy or similar document against any account debtor, (xiii) prepare, file
and sign any Debtor’s name on any notice of Lien, assignment or satisfaction of
Lien or similar document in connection with the Receivables, (xiv) do all acts
and things necessary, in the Collateral Agent’s sole discretion, to fulfill any
Debtor’s or the Mexican Borrower’s obligations to the Collateral Agent or the
Secured Parties under the Financing Documents or otherwise, (xv) endorse the
name of any Debtor upon any check, Chattel Paper, Document, Instrument, invoice,
freight bill, bill of lading or similar document or agreement relating to the
Receivables or Inventory, (xvi) use any Debtor’s stationery and sign such
Debtor’s name to verifications of the Receivables and notices thereof to account
debtors, (xvii) access and use the information recorded on or contained in any
data processing equipment or computer hardware or software relating to the
Receivables, Inventory, or other Collateral or proceeds thereof to which any
Debtor has access, (xviii) demand, sue for, collect, compromise and give
acquittances for any and all Collateral, (xix) prosecute, defend or compromise
any action, claim or proceeding with respect to any of the Collateral, and
(xx) take such other action as the Collateral Agent may deem appropriate,
including extending or modifying the terms of payment

 

12



--------------------------------------------------------------------------------

of any Debtor’s debtors. This power of attorney, being coupled with an interest,
shall be irrevocable for the term of this Agreement. To the extent permitted by
law, each Debtor hereby waives all claims of damages due to or arising from or
connected with any of the rights or remedies exercised by the Collateral Agent
pursuant to this Agreement, except claims for damage to the Collateral arising
from gross negligence or willful misconduct by the Collateral Agent.

(b) The Collateral Agent shall have the right to lease, sell or otherwise
dispose of all or any of the Collateral at public or private sale or sales for
cash, credit or any combination thereof, with such notice as may be required by
law (it being agreed by each Debtor that, in the absence of any contrary
requirement of law, at least ten (10) days’ prior notice (in any manner
permitted by the Code) of a public or private sale of Collateral as required by
the Code shall be deemed reasonable notice), in lots or in bulk, for cash or on
credit, all as the Collateral Agent, in its sole discretion, may deem advisable.
Such sales may be adjourned from time to time with or without notice. The
Collateral Agent shall have the right to conduct such sales on any Debtor’s
premises or elsewhere and shall have the right to use any Debtor’s premises
without charge for such sales for such time or times as the Collateral Agent may
see fit. The Collateral Agent may purchase all or any part of the Collateral at
public or, if permitted by law, private sale and, in lieu of actual payment of
such purchase price, may set off the amount of such price against the Senior
Secured Obligations.

(c) Each Debtor, at its cost and expense (including the cost and expense of any
of the following referenced consents, approvals, etc.) will promptly execute and
deliver or use all commercially reasonable efforts to cause the execution and
delivery of all applications, certificates, instruments, registration
statements, and all other documents and papers the Collateral Agent may request
in connection with the obtaining of any consent, approval, registration,
qualification, permit, license, accreditation, or authorization of any
Governmental Authority or other Person necessary or appropriate for the
effective exercise of any rights hereunder or under the other Financing
Documents. Without limiting the generality of the foregoing, each Debtor agrees
that, in the event the Collateral Agent on behalf of itself and/or the Secured
Parties shall exercise its rights hereunder or pursuant to the other Financing
Documents, to sell, transfer, or otherwise dispose of, or vote, consent,
operate, or take any other action in connection with any of the Collateral, such
Debtor shall execute and deliver (or use all commercially reasonable efforts to
cause to be executed and delivered) all applications, certificates, assignments
and other documents that the Collateral Agent requests to facilitate such
actions and shall otherwise promptly, fully, and diligently cooperate with the
Collateral Agent and any other Persons in making any application for the prior
consent or approval of any Governmental Authority or any other Person to the
exercise by the Collateral Agent on behalf of itself and/or the Secured Parties
or any such rights relating to all or any of the Collateral. Furthermore,
because each Debtor agrees that the remedies at law of the Collateral Agent, on
behalf of itself and/or the Secured Parties, for failure of such Debtor to
comply with this Subsection (c) would be inadequate, and that any such failure
would not be adequately compensable in damages, each Debtor agrees that this
Subsection (c) may be specifically enforced.

(d) The Collateral Agent may request, without limiting the rights and remedies
of the Collateral Agent on behalf of itself and the Secured Parties otherwise
provided hereunder and

 

13



--------------------------------------------------------------------------------

under the other Financing Documents, that each Debtor do any of the following:
(i) give the Collateral Agent on behalf of itself and the Secured Parties
specific assignments of the accounts receivable of such Debtor after such
accounts receivable come into existence, and schedules of such accounts
receivable, the form and content of such assignment and schedules to be
satisfactory to Collateral Agent, and (ii) upon the occurrence and continuance
of a Trigger Event and as part of the Collateral Agent taking such steps to
accomplish perfection of its security interest in Specified Collateral as
provided in clause (ii) of Section 5(e), if applicable, in order to better
secure the Collateral Agent on behalf of itself and the Secured Parties, to the
extent permitted by law, enter into such lockbox agreements and establish such
lockbox accounts as the Collateral Agent may require, all at the sole expense of
the Debtors, and shall direct all payments from all payors due to such Debtor,
to such lockbox accounts.

12. The Lien on and security interest in each Debtor’s Collateral granted to and
created in favor of the Collateral Agent by this Agreement shall be for the
ratable benefit of the Collateral Agent, the other Secured Parties and any of
their respective Affiliates to the extent provided in the Intercreditor
Agreement. Each of the rights, privileges, and remedies provided to the
Collateral Agent hereunder or otherwise by law with respect to any Debtor’s
Collateral shall be exercised by the Collateral Agent only for its own benefit
and the ratable benefit of the other Secured Parties and any of their respective
Affiliates to the extent provided in the Intercreditor Agreement, and any of
such Debtor’s Collateral or proceeds thereof held or realized upon at any time
by the Collateral Agent shall be applied as set forth in the Intercreditor
Agreement. Each Debtor shall remain liable to the Collateral Agent and the
Secured Parties and any of their respective Affiliates for and shall pay to the
Collateral Agent, for the ratable benefit of itself, the other Secured Parties
and any of their respective Affiliates to the extent provided in the
Intercreditor Agreement, and any of their respective Affiliates, any deficiency
which may remain after such sale or collection.

13. [Intentionally Omitted]

14. It is contemplated by the parties hereto that there may be times when no
Senior Secured Obligations are outstanding, but notwithstanding such
occurrences, this Agreement shall remain valid and shall be in full force and
effect as to subsequent outstanding Senior Secured Obligations. Upon the
satisfaction in full of the Senior Secured Obligations and the termination or
expiration of the Financing Documents and all commitments thereunder (other than
(i) indemnity obligations that survive the termination of this Agreement for
which no notice of claims has been received by the Debtors and (ii) Letters of
Credit that have been cash collateralized to the satisfaction of the Collateral
Agent and the applicable L/C Issuer in their sole discretion), the Collateral
shall be automatically released from the Liens created hereby, and this
Agreement shall terminate (other than those provisions expressly stated to
survive such termination) and all rights to the Collateral shall revert to the
applicable Debtor, all without delivery of any instrument or performance of any
act by any party. The Collateral Agent will thereafter, upon any Debtor’s
request and at such Debtor’s expense, (a) return to such Debtor such of the
Collateral in the Collateral Agent’s possession as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof, and (b) execute
and deliver to such Debtor such documents as such Debtor shall reasonably
request to evidence such termination. If any of the Collateral shall be sold or
otherwise disposed of by any Debtor in a transaction

 

14



--------------------------------------------------------------------------------

permitted by the Financing Documents, then the Collateral Agent, at the request
and sole expense of such Debtor, shall execute and deliver to such Debtor all
releases or other documents necessary for the release of the Liens created
hereby on such Collateral. Each Debtor acknowledges that it is not authorized to
file any financing statement or amendment or termination statement with respect
to any financing statement originally filed in connection herewith without the
prior written consent of the Collateral Agent, subject to such Debtor’s rights
under Sections 9-509(d)(2) and 9-518 of the Code.

15. No failure or delay on the part of the Collateral Agent in exercising any
right, remedy, power or privilege hereunder shall operate as a waiver thereof or
of any other right, remedy, power or privilege of the Collateral Agent
hereunder; nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. No waiver of a single
Event of Default shall be deemed a waiver of a subsequent Event of Default. All
waivers under this Agreement must be in writing. The rights and remedies of the
Collateral Agent under this Agreement are cumulative and in addition to any
rights or remedies which it may otherwise have, and the Collateral Agent may
enforce any one or more remedies hereunder successively or concurrently at its
option.

16. All notices, statements, requests and demands given to or made upon either
party hereto in accordance with the provisions of this Agreement shall be given
or made as provided in Section 11.5 [Notices; Effectiveness; Electronic
Communications] of the Domestic Credit Agreement in the case of the Debtors and
as set forth in Section 7.9 [Notices] of the Intercreditor Agreement in the case
of the Collateral Agent.

17. Each Debtor agrees that, as of the date hereof, all information contained on
the applicable Security Interest Data Summary attached hereto as Schedule A is
accurate and complete and contains no omission or misrepresentation.

18. Each Debtor acknowledges that the provisions hereof giving the Collateral
Agent rights of access to books, records and information concerning the
Collateral and such Debtor’s operations and providing the Collateral Agent
access to such Debtor’s premises are intended to afford the Collateral Agent
with immediate access to current information concerning such Debtor and its
activities, including without limitation, the value, nature and location of the
Collateral so that the Collateral Agent can, among other things, make an
appropriate determination after the occurrence of an Event of Default, whether
and when to exercise its other remedies hereunder and at law, including without
limitation, instituting a replevin action should any Debtor refuse to turn over
any Collateral to the Collateral Agent. Each Debtor further acknowledges that
should such Debtor at any time fail to promptly provide such information and
access to the Collateral Agent, each Debtor acknowledges that the Collateral
Agent would have no adequate remedy at law to promptly obtain the same. Each
Debtor agrees that the provisions hereof may be specifically enforced by the
Collateral Agent and waives any claim or defense in any such action or
proceeding that the Collateral Agent has an adequate remedy at law.

19. This Agreement shall be binding upon and inure to the benefit of the
Collateral Agent, the other Secured Parties and their respective successors and
assigns, and each Debtor and each of its respective successors and assigns,
except that no Debtor may assign or transfer such Debtor’s obligations hereunder
or any interest herein.

 

15



--------------------------------------------------------------------------------

20. This Agreement shall be deemed to be a contract under the laws of the State
of Ohio and shall for all purposes be governed by and construed and enforced in
accordance with the laws of the State of Ohio without regard to its conflicts of
laws principles, except to the extent of any provision of the Code that applies
the law of the jurisdiction in which the Collateral is located; provided,
however, that in no event shall this Section be applied or interpreted to defeat
a perfected security interest in the Collateral that would be valid under an
otherwise applicable law.

21. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

22. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR OHIO STATE
COURT SITTING IN FRANKLIN COUNTY, OHIO IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR TRANSACTIONS RELATING
HERETO OR THERETO, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OHIO STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER DOCUMENT OR TRANSACTION RELATING HERETO OR THERETO SHALL AFFECT ANY
RIGHT THAT THE COLLATERAL AGENT, ANY SECURED PARTY OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER DOCUMENT OR TRANSACTION RELATING HERETO OR THERETO, AGAINST EACH PARTY
HERETO OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

23. EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER DOCUMENTS OR TRANSACTIONS RELATING THERETO.

24. This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Debtor acknowledges and agrees that
a telecopy transmission to the Collateral Agent or any Secured Party of the
signature pages hereof purporting to be signed on behalf of any Debtor shall
constitute effective and binding execution and delivery hereof by such Debtor.

 

16



--------------------------------------------------------------------------------

25. At any time after the initial execution of this Agreement, additional
Persons may become parties to this Agreement and thereby acquire the duties and
rights of being Debtors hereunder by executing and delivering to the Collateral
Agent and the Secured Parties joinder agreements pursuant to the Financing
Documents. No notice of the addition of any Debtor shall be required to be given
to any pre-existing Debtor, and each Debtor hereby consents thereto.

26. This Agreement hereby amends and restates, in its entirety, the existing
Amended and Restated Security Agreement, dated as of June 12, 2013 (the
“Existing Security Agreement”), by and among the parties thereto, and the
parties hereto agree and acknowledge that this Agreement is not intended to
constitute, nor does it constitute, an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation, or termination of the Liens,
security interests, indebtedness, loans, liabilities, expenses, or obligations
under the Existing Security Agreement or under the Domestic Credit Agreement,
the Mexican Credit Agreement or any of the other Bank Loan Documents (except in
each case as expressly modified in accordance with the Domestic Credit Agreement
and the other Bank Loan Documents amended in connection therewith) or under the
Note Agreement or any of the other Senior Note Documents (except in each case as
expressly modified in accordance with the Note Agreement and the other Senior
Note Documents amended in connection therewith).

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set forth.

 

DEBTORS: ADVANCED DRAINAGE SYSTEMS, INC.

By:  

/s/ Joseph A. Chlapaty

Name:  

Joseph A. Chlapaty

Title:  

President and Chief Executive Officer

HANCOR HOLDING CORPORATION

By:  

/s/ Joseph A. Chlapaty

Name:  

Joseph A. Chlapaty

Title:  

President and Chief Executive Officer

HANCOR, INC.

By:  

/s/ Joseph A. Chlapaty

Name:  

Joseph A. Chlapaty

Title:  

President and Chief Executive Officer

STORMTECH LLC

By:  

/s/ Joseph A. Chlapaty

Name:  

Joseph A. Chlapaty

Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

 

COLLATERAL AGENT: PNC BANK, NATIONAL ASSOCIATION

By:  

/s/ George M. Gevas

Name:  

George M. Gevas

Title:  

Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE A

TO

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

SECURITY INTEREST DATA SUMMARY

1. The chief executive office of each of ADVANCED DRAINAGE SYSTEMS, INC., HANCOR
HOLDING CORPORATION, HANCOR, INC. and STORMTECH LLC (each a “Debtor”) is located
at:

4640 Trueman Boulevard

Hilliard, Ohio 43026

2. Except as set forth below, each Debtor uses no trade names or fictitious
names. Each Debtor’s true and full name is as follows:

 

Entity Name

  

Other Name(s)

Advanced Drainage Systems, Inc.   

ADS (Unregistered Trade Name)

 

ADS, Inc. (Unregistered Trade Name)

 

Century Plastics (Assumed Name)

 

Century Plastics, Inc. (Assumed Name)

StormTech LLC    None Hancor Holding Corporation    None Hancor, Inc.    Hancor
of Michigan, Inc. (Former Legal Name of Entity Merged into Hancor, Inc. in 2006)

3. Each Debtor’s form of organization is as follows:

 

Entity Name

  

Form of Organization

Advanced Drainage Systems, Inc.    Corporation StormTech LLC    Limited
Liability Company Hancor Holding Corporation    Corporation Hancor, Inc.   
Corporation



--------------------------------------------------------------------------------

4. Each Debtor’s state of organization is as follows:

 

Entity Name

  

Jurisdiction of Organization

Advanced Drainage Systems, Inc.    Delaware StormTech LLC    Delaware Hancor
Holding Corporation    Delaware Hancor, Inc.    Ohio

5. Each Debtor’s Employer Identification Number is as follows:

 

Entity Name

  

Employer Identification Number

Advanced Drainage Systems, Inc.    51-0105665 StormTech LLC    56-2372585 Hancor
Holding Corporation    34-1524217 Hancor, Inc.    34-1034349

6. Each Debtor’s organization ID # (if any exists) is as follows:

 

Entity Name

  

Organizational Identification Number

Advanced Drainage Systems, Inc.    0648730 StormTech LLC    3673164 Hancor
Holding Corporation    2077993 Hancor, Inc.    377794



--------------------------------------------------------------------------------

SCHEDULE B

TO

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS

None.